ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                 )
                                                 )
    Skanska USA Civil Southeast, Inc.            )      ASBCA No. 61142
                                                 )
    Under Contract No. FQ12001                   )

    APPEARANCES FOR THE APPELLANT:                      Amie B. Mason, Esq.
                                                        Melisa A. Roy, Esq.
j                                                        Williams Mullen PC
                                                         Tysons, VA

l   APPEARANCES FOR THE AUTHORITY:                      Michael F. Mason, Esq.
                                                        Brendan M. Lill, Esq.                   I
                                                        Nicole D. Picard, Esq.
                                                         Hogan Lovells US LLP
                                                         Washington, DC

                                                        Jon B. Crocker, Esq.
                                                         Chief Counsel
                                                         Washington Metropolitan Area
                                                          Transit Authority·
                                                         Washington, DC

                                    ORDER OF DISMISSAL

            The dispute which is the subject of the appeal having been settled, the appeal is
    hereby dismissed with prejudice subject to reinstatement only in the event the settlement
    is not consummated. Any request to reinstate the subject appeal must be filed within one
    year of the date of this Order.

          Dated: October 9, 2018



                                                     Administrative Judge
                                                     Chairman
                                                     Armed Services Board
                                                     of Contract Appeals
            I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
     Services Board of Contract Appeals in ASBCA No. 61142, Appeal of Skanska USA
     Civil Southeast, Inc., rendered in conformance with the Board's Charter.

            Dated:

                                                       JEFFREYD. GARDIN
                                                       Recorder, Armed Services
                                                       Board of Contract Appeals




l                                                                                                t


                                                                                                 I
I
:j


1                                                  2                                             I
                                                                                                 r

l                                                                                                f
                                                                                                 ~